Citation Nr: 0843739	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision, by the Nashville, Tennessee, Regional Office (RO).  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in April 2007.  A 
transcript of that hearing is of record.

In December 2007, the veteran appeared and offered testimony 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of that hearing is also of record.

This case was remanded by the Board in March 2008 for further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran engaged in combat.

2.  The veteran has PTSD. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

				 Factual Background

The veteran served on active duty from March 1965 to March 
1967.  The veteran was awarded a Combat Infantryman's Badge 
(CIB).  The service medical records are completely silent 
with respect to any complaints, findings, or diagnosis of a 
psychiatric disorder.  The February 1967 psychiatric 
evaluation was normal.  The veteran also denied a history of 
nervous trouble of any sort.  A November 1972 psychiatric 
evaluation disclosed no significant abnormalities.  The 
veteran's October 1972 claim for benefits was silent for a 
psychiatric disorder.

The VA examination of June 1991 noted that the veteran served 
in combat during his period of service in Vietnam.  The 
veteran indicated that he started having problems with his 
nerves soon after he returned from Vietnam in 1967.  He 
stated that he remained anxious and nervous, and forgetful 
due to extreme anxiety.  The veteran indicated that he also 
experienced occasional mood swings with increased 
irritability.  He also reported problems with depression.  He 
denied suicidal or homicidal ideations.  Following a mental 
status examination, the veteran was diagnosed with 
generalized anxiety disorder versus post- traumatic stress 
disorder. The examiner noted that the veteran had been 
suffering from anxiety and emotional distress for significant 
period of time since his return from service.  He stated that 
the veteran exhibited symptoms of generalized anxiety 
disorder and he showed element of post- traumatic stress 
disorder.

The veteran was afforded a VA psychiatric evaluation in June 
1994; at that time, he denied receiving any current 
psychiatric treatment or medications.  The examiner noted 
that there was no psychiatric diagnosis at this time.  Axis 
IV was exposure to combat, poor social support and recent 
divorce.  

In a June 2003 progress note, it was noted that the veteran 
did not like to be around people, that he was depressed, and 
was having flashbacks and nightmares.  Rule out PTSD was 
noted.  

During a nurse screening in February 2004, it was noted that 
the veteran has a history of drugs/Etoh abuse and was 
currently using; it was also noted that he has a history of 
PTSD.

The veteran was afforded a VA examination in April 2004.  At 
that time, it was noted that the veteran was sent to Vietnam 
in September 1965 and was there for one year.  The veteran 
reported being involved in combat and seeing many people die. 
The veteran recalled a particular incident when a bomb 
detonated moments after he had passed an area; while he did 
not sustain any injuries in this incident, he watched a 
medic, car commander, and a driver get killed.  The pertinent 
diagnoses were alcohol dependence and cocaine abuse. Axis IV 
was exposure to combat, poor social support and divorce.  

The April 2004 examiner indicated that the veteran's 
possession of a CIB and his self-report indicates that he 
meets Criteria A (the experience of trauma) for the diagnosis 
of PTSD.  His self- report during the clinical interview and 
self-report on the CES and the Mississippi Scale fit the 
diagnostic criteria for PTSD.  However, long-term ongoing 
alcohol and substance abuse and the results of his PAI 
complicate his situation.  The examiner noted that the 
veteran is a heavy alcohol and frequent cocaine user; he also 
noted that symptoms related to alcohol and substance abuse 
can mimic symptoms of PTSD and other Mental disorders.  The 
examiner stated that the veteran's responses on the PAI 
suggest considerable distortion, casting doubt on the self-
report; and, this result also casts doubt on the accuracy of 
the Mississippi Scale, which does not have its own validity 
scale.  In that context, the examiner stated that it was 
impossible to make a diagnosis of PTSD with any confidence.

During an inpatient examination in December 2005, a review of 
system report noted PTSD with anxiety and depression at 
times.

The veteran was admitted to a VA hospital in October 2006 
with complaints of chest pain.  During his period of 
hospitalization, the veteran received treatment and 
medication for a psychiatric disorder.  The veteran was 
discharged in November 2006 the secondary diagnoses include 
PTSD.

At a personal hearing before a decision review officer (DRO) 
in April 2007, the veteran indicated that he attended a 
substance abuse meeting and went through treatment 
rehabilitation in Murfreesboro; however, he did not complete 
the treatment due to a heart attack.  The veteran maintained 
that VA doctors have been reporting drugs and alcohol abuse 
in his treatment records instead of the condition for which 
he was being treated.  The veteran indicated that he has been 
self medicating and has been drug-free. 

In September 2007, it was noted that the veteran had PTSD by 
history.  In October 2007, PTSD was diagnosed and a 
psychiatric consult was advised.  During this examination, it 
was noted that the veteran felt that he was killing people in 
Vietnam and that a storm the night before precipitated the 
flashback.  Nightmares about Vietnam, irritability, poor 
concentration, avoidance reactions, numbing, hypervigilance, 
and easy startle response were noted.  History of crack and 
alcohol abuse was further noted.  

At his travel board hearing in December 2007, the veteran 
indicated that he was not being treated anywhere.  The 
veteran testified that he was currently suffering from 
flashbacks, especially during thunder and lightening.  He 
stated that, instead of getting better, his symptoms were 
getting worse.  

In a January 2008 psychiatric note, confusion, poor sleep, 
memory difficulty and flashbacks were noted.  Rule out PTSD, 
chronic was also noted.  The veteran was scheduled for a VA 
compensation and pension in June 2008 to determine if the 
veteran currently has PTSD.  The veteran arrived for the 
examination via ambulance from his nursing home.  It was 
noted that the veteran had been diagnosed with end-stage CHF 
and that the undersigned was not able to conduct the 
examination interview or report due to the veteran's mental 
status.  It was noted that the veteran's cognitive impairment 
was too significant to discern which, if any, PTSD related 
symptoms he is experiencing.  It was noted that the veteran 
was too medically compromised to determine the degree of 
functional impairment related to psychiatric symptoms.  

        Legal Criteria
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The Board observes that the veteran did engage in combat with 
the enemy.  The veteran's service personnel records show that 
he received a CIB.  See 38 C.F.R. § 3.304(f).  As 
participation in combat has been shown, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are applicable in this case.  

        Analysis	

The veteran seeks service connection for PTSD.  After careful 
review of the evidence, the Board finds that the evidence 
supports the claim.  

Here, the veteran is a combat veteran.  Therefore, the 
veteran's lay statements alone are enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  No other corroborative evidence is 
necessary to substantiate or verify the veteran's assertions 
as to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki  v. 
Brown, 6 Vet. App. 91, 98 (1993).

In addition, competent evidence has been submitted showing a 
diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a).  

In this case, the evidence shows that the June 1991 VA 
examiner noted that the veteran served in combat during his 
period of service in Vietnam and that he had been suffering 
from anxiety and emotional distress for significant period of 
time since his return from service.  The examiner stated that 
the veteran exhibited symptoms of generalized anxiety 
disorder and he showed element of post-traumatic stress 
disorder.  In October 2007, PTSD was diagnosed and a 
psychiatric consult was advised.  We accepted that this 
examiner had some minimal level of competence to establish a 
diagnosis.  During this examination, it was noted that the 
veteran felt that he was killing people in Vietnam and that a 
storm the night before precipitated the flashback.  History 
of crack and alcohol abuse was noted.  The Board notes that 
the June 1991 and October 2007 examinations note PTSD or 
elements of PTSD.  

In the VA examination of May 2004, the examiner indicated 
that the veteran's possession of a CIB and his self-report 
indicates that he meets Criteria A (the experience of trauma) 
for the diagnosis of PTSD.  However, it was noted that long-
term ongoing alcohol and substance abuse and the results of 
his PAI complicate his situation.  The examiner noted that 
the veteran is a heavy alcohol and frequent cocaine user; he 
also noted that symptoms related to alcohol and substance 
abuse can mimic symptoms of PTSD and other Mental disorders.  
As such, the examiner stated that it was impossible to make a 
diagnosis of PTSD with any confidence.  This evidence is 
neither positive nor negative and does note rule out the 
prior diagnosis of PTSD.

The veteran was scheduled for a VA compensation and pension 
examination in June 2008 to determine if he currently has 
PTSD.  However, the veteran arrived for the examination via 
ambulance from his nursing home, he had been diagnosed with 
end-stage CHF and the examiner was not able to conduct the 
examination interview or report due to the veteran's mental 
status.  It was noted that the veteran's cognitive impairment 
was too significant to discern which, if any, PTSD related 
symptoms he is experiencing.  It was noted that the veteran 
was too medically compromised to determine the degree of 
functional impairment related to psychiatric symptoms.  
Again, this opinion does not establish that the prior 
diagnosis was incorrect or unsupportable.  The opinion does 
not rule in or out a diagnosis of PTSD.

In this case, the June 1991 and October 2007 examiners 
entered notations of PTSD.  There is a presumption that the 
examiners are competent.  Although other examiners do not 
enter a diagnosis of PTSD, at the same time, they do not rule 
out the diagnosis or state that the prior diagnosis was not 
supported.  In essence, non-evidence does not refute positive 
evidence.  (Furthermore, returning the file for additional 
development would not be just in light of the veteran's state 
of cardiac health.) In light of the above, the Board must 
conclude that the veteran has met the regulatory requirements 
for service connection for PTSD, and that, on this basis, his 
claim is granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


